[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT  OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                        FEBRUARY 20, 2009
                                     No. 08-10216
                                                                         THOMAS K. KAHN
                               ________________________                      CLERK

                           D. C. Docket No. 06-22628-CV-FAM

CONTINENTAL CASUALTY COMPANY,
an Illinois corporation,

                                                                           Plaintiff-Appellant,

                                              versus

OLD REPUBLIC INSURANCE COMPANY,
a Pennsylvania corporation,

                                                                          Defendant-Appellee.
                               ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                        (February 20, 2009)

Before EDMONDSON, Chief Judge, ANDERSON, Circuit Judge, and COHILL,*
District Judge.

PER CURIAM:

____________________
*Honorable Maurice B. Cohill, Jr., United States District Judge for the Western District of
Pennsylvania, sitting by designation.
       Under the circumstances of this case, and in light of the fact that the escape

clause appeared in an endorsement to the Old Republic policy, we cannot conclude

that the district court erred.

       Accordingly, the judgment of the district court is

       AFFIRMED.




                                           2